Citation Nr: 1808884	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  16-36 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a lumbar spine condition. 

3.  Whether new and material evidence has been received to reopen the claim for service connection for a stomach condition. 

4.  Entitlement to service connection for a stomach condition.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to December 1958.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2017 the Veteran contacted VA to cancel his scheduled BVA video hearing for December 2017.  See November 2017 Report of General Information.  Under these circumstances, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to an acquired psychiatric disorder was denied in an October 1988 Board decision and the Veteran did not appeal that decision.

2.  The Veteran's current petition to reopen his claim for service connection for an acquired psychiatric disorder (claimed as service connection for anxiety-depressive disorder), was received in October 2014.

3.  The evidence associated with the claims file since the October 1988 Board decision is not new and material evidence pertinent to the Veteran's claim for service connection for an acquired psychiatric disorder (claimed as service connection for anxiety-depressive disorder).

4.  A March 2010 rating decision denied entitlement to service connection for a lumbar spine condition and stomach condition.  The Veteran was notified of that decision, but did not perfect an appeal as his April 2014 VA Form 9 was not timely and new and material evidence was not received within one year of the notice of the rating decision.

5.  The Veteran's current petitions to reopen his claims for service connection for lumbar spine condition and a stomach condition were received in October 2014.

6.  The evidence associated with the claims file since the March 2010 RO decision is not new and material evidence pertinent to the Veteran's claim for service connection for a lumbar spine condition.

7.  Some of the evidence received since the March 2010 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a stomach condition.

8.  The Veteran does not have a stomach disability that is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The October 1988 Board decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C. § 7105(b), (c) (2012); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302, 20.1100 (2017).

2.  The additional evidence associated with the record since the October 1988 Board decision that denied service connection for an acquired psychiatric disorder is not new and material, and the Veteran's petition to reopen his claim for service connection for acquired psychiatric disorder (claimed as service connection for anxiety-depressive disorder) is denied.  38 U.S.C. § 5108 (2012); 38 C.F.R. 
§ 3.156(a) (2017).

3.  The March 2010 rating decision, which denied the Veteran's claim of entitlement to service connection for lumbar spine condition, is final.  38 U.S.C. 
§ 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

4.  The evidence received since the March 2010 rating decision does not raise new and material evidence pertinent to the Veteran's claim for service connection for a lumbar spine condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The March 2010 rating decision, which denied the Veteran's claim of entitlement to service connection for stomach condition, is final.  38 U.S.C. 
§ 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

6.  The evidence received since the March 2010 rating decision is new and material and the claim of entitlement to service connection for a stomach condition is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  The criteria for entitlement to service connection for a stomach disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  New and Material Evidence 

Legal Criteria 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Acquired Psychiatric Disorder Analysis

In an October 1988 Board decision, the Board denied the claim of entitlement to service connection for an acquired psychiatric disorder, based on the determination that a neuropsychiatric disorder was not shown to have been present during service and anxiety disorder was first manifested many years after his period of active service, and was not otherwise attributable to his period of active service.  The Veteran did not appeal the decision and it became final.  See 38 U.S.C. 
§ 7105(b), (c) (2012); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1100 (2017).

Since the final October 1988 Board decision, VA and private treatment records have been associated with the claims file.  Treatment records include depression screens; however this evidence does not address whether the Veteran has a current anxiety-depressive disorder that was caused by or was incurred in service.  See VA Med/Preventative Health notes.  While the aforementioned evidence is new because it was not of record at the time of the final Board decision in October 1988, this evidence is not material evidence because it does not relate to whether the Veteran has current a current anxiety-depressive disorder that may have been related to his active duty service.  Accordingly, the Board finds this new evidence does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.  See Shade, 24 Vet. App. 110.  As new and material evidence has not been received, the claim to reopen is denied.

Lumbar Spine Condition Analysis 

In a March 2010 rating decision, the RO denied the claim of entitlement to service connection for lumbar spine condition based on the determination that the lumbar spine condition existed prior to service and there was no evidence that the condition permanently worsened as a result of service.  The Veteran submitted a notice of disagreement with the March 2010 rating decision.  A June 2013 statement of the case was issued and the Veteran filed an April 2014 VA Form 9, which was untimely and he was notified that his appeal was not perfected in a May 2014 letter.  No new and material evidence was received by VA within one year of the issuance of the March 2010 rating decision.  As such, the March 2010 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final March 2010 rating decision, VA and private treatment records have been associated with the claims file including a January 2015 VA back examination report.  The examiner concluded that the Veteran's current complaints of low back discomfort are not caused by or a result of military service.  The examiner opined that there is no nexus establishing causality between current complaints and military service.  While the aforementioned evidence is new because it was not of record at the time of the final rating decision in March 2010, this evidence does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine condition.  See Shade, 24 Vet. App. 110.  As new and material evidence has not been received, the claim to reopen is denied.



Stomach Condition Analysis

In a March 2010 rating decision, the RO denied the claim of entitlement to service connection for a stomach condition based on the determination that there was no evidence of a current stomach disability. 

The Veteran submitted a notice of disagreement with the March 2010 rating decision.  A June 2013 statement of the case was issued and the Veteran filed an April 2014 VA Form 9, which was untimely and he was notified that his appeal was not perfected in a May 2014 letter.  No new and material evidence was received by VA within one year of the issuance of the March 2010 rating decision.  As such, the March 2010 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. 
§§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final March 2010 RO decision, upon January 2015 VA stomach examination, the Veteran has been diagnosed with heartburn.  Thus, this evidence is new and material evidence because it was not of record at the time of the final RO decision in March 2010, and indicates the Veteran has a stomach disability which may be related to the Veteran's active duty service.  As such, the claim is reopened. 

	II.  Service Connection

Legal Criteria

Service connection may be established for a disability resulting from injury or disease incurred during active service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  Id.   

Analysis 

With regard to the first element of service connection, current disability, in October 2014, Dr. M.E.G. provided a diagnosis of esophageal reflux disease.  The Veteran was afforded a January 2015 VA stomach conditions examination and the examination report indicated that the Veteran now has or has ever had a stomach or duodenum condition diagnosed as heartburn with a date of diagnosis in 2000.  Thus, element one of service connection has been met. 

Turning to the second element of service connection, in-service incurrence or aggravation of a disease or injury, service treatment records (STRs) include a November 1956 pre-induction report of medical examination which revealed normal abdomen and viscera (include hernia) findings upon clinical evaluation.  The Veteran was seen in June 1958 after an episode of morning vomiting.  He stated that some of the vomitus was blood streaked.  A physical examination was negative.  Medication, liquids, and rest were recommended.  In December 1958, the Veteran was seen with complaints of an upset stomach with epigastric burning and nausea.  There was no diagnosis.  An October 1958 report of medical examination at service separation which revealed normal abdomen and viscera (include hernia) findings upon clinical evaluation.  

With regard to the third element of service connection, nexus, the January 2015 VA stomach examiner opined that the claimed stomach condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness and indicated that his current complaints of "heartburn" are not caused by or a result of military service.  The examiner indicated that there is no medical nexus establishing causality between current complaints and military service.  The examiner explained that STRs evidence that the Veteran was medically qualified to complete the term of his active service and he was not medically discharged from the military.  The examiner further explained that there was no residual or chronic disability subject to service connection shown by the STRs or demonstrated by evidence following service.  The examiner indicated that an October 2014 VA primary care medical review of symptoms note revealed that the Veteran "denies changes in appetite, heartburn, nausea, vomiting, diarrhea or constipation.  Denies abdominal pain, changes in bowel related to color or stool pattern."  The examiner noted that full consideration of all pertinent and available medical facts was rendered.

There is no competent opinion to the contrary.  Although Dr. M.E.G. provided a diagnosis of esophageal reflux disease, he did not indicate that it began during or was caused by the Veteran's military service.  To the extent the Veteran attributes his stomach symptoms to active service, his opinion is not competent, as he does not have the requisite expertise to address a complex medical question such as the etiology for heartburn or esophageal reflux disease.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Thus, the preponderance of the evidence is against a nexus between the Veteran's diagnosed heartburn/esophageal reflux disease and service.  Accordingly, the benefit-of-the-doubt doctrine is not for application in this instance, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


	ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, and therefore, the appeal is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for a lumbar spine condition, and therefore, the appeal is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for a stomach condition is reopened.

Entitlement to service connection for a stomach disorder is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


